Citation Nr: 0531739	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-42 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	AMVETS





INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reason for Remand:  The RO did not get all VA treatment 
records that the veteran requested the RO to obtain.  In his 
June 2003 claim for an increased disability rating for 
service-connected PTSD, the veteran requested that the RO 
obtain records from the VA medical center (VAMC) in Wade 
Park, the VAMC in Brecksville, and the community-based 
outpatient clinic (CBOC) in Akron.  Reports dated from 
November 2002 to July 2003 and from August 2003 to March 2004 
are in the file from the Akron CBOC, and the report of a 
compensation and pension examination (C&P examination) 
conducted at Brecksville in September 2003 is also in the 
file.  However, no treatment records were obtained from the 
Brecksville or Wade Park VAMCs.  Accordingly, the case must 
be remanded to comply with the duty to assist the veteran.  
38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following 
development:

1.  Ask the veteran where he has been 
treated for his service-connected PTSD 
since September 2002.  Request records 
from each facility he names.  Provide him 
with necessary release forms to assist 
him in obtaining private records if any.  
Specifically request treatment records 
from the VAMCs in Brecksville and Wade 
Park (where the veteran indicated that he 
had had treatment in his June 2003 claim 
for an increased rating) for the period 
from September 2002 to the present.  If a 
negative reply is received from those 
facilities, that reply must be clearly 
documented in the claims file.

2.  Readjudicate the claim for an 
increased disability rating for 
service-connected PTSD considering the 
evidence in its entirety.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case  and 
give them a reasonable opportunity to 
respond.


Thereafter, return the case to the Board if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

